Name: Commission Regulation (EC) NoÃ 2083/2004 of 6 December 2004 amending Regulations (EC) NoÃ 1432/94 and 1458/2003 laying down detailed rules for the application of the system of import licences in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 7.12.2004 EN Official Journal of the European Union L 360/12 COMMISSION REGULATION (EC) No 2083/2004 of 6 December 2004 amending Regulations (EC) No 1432/94 and 1458/2003 laying down detailed rules for the application of the system of import licences in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Articles 8(2) and 11(1) thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), and in particular Article 1 thereof, Whereas: (1) In order to simplify the management of import quotas and enable them to be processed electronically, a reference consisting of the serial number of each quota should be provided for in Commission Regulation (EC) No 1432/94 of 22 June 1994 laying down detailed rules for the application in the pigmeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for pigmeat and certain other agricultural products (3), and in Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of a tariff quota in the pigmeat sector (4). (2) Regulations (EC) No 1432/94 and 1458/2003 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1432/94 is hereby amended as follows: 1. The first sentence of Article 3(b) is replaced by the following: (b) Licence applications must mention the serial number, and may relate to products covered by the two different CN codes and originating in only one country. 2. The Annexes are replaced by the text set out in Annex I hereto. Article 2 Annexes I to IV to Regulation (EC) No 1458/2003 are replaced by the text set out in Annex II hereto. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Commission Regulation (EC) No 258/2004 (OJ L 44, 14.2.2004, p. 14). (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 156, 23.6.1994, p. 14. Regulation as last amended by Regulation (EC) No 1006/2001 (OJ L 140, 24.5.2001, p. 13). (4) OJ L 208, 19.8.2003, p. 3. ANNEX I ANNEX I CUSTOMS DUTY SET AT 0 % (tonnes) Serial No CN code From 1 January to 31 December 09.4046 0203 19 13 0203 29 15 7 000 ANNEX II Application of Regulation (EC) No 1432/94 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI/D/2  Pigmeat Application for import licences with customs duty set at 0 % Date Period Member State: Sender: Contact: Telephone: Fax: Send to: DG AGRI/D/2  Fax (32-2) 298 87 94 Serial No Quantity applied for 09.4046 ANNEX III Application of Regulation (EC) No 1432/94 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI/D/2  Pigmeat Application for import licences Date Period Member State: Serial No CN code Applicant (name and address) Quantity (tonnes) 09.4046 Total (tonnes) by product ANNEX IV Communication of quantities actually imported Member State: ¦ Application of Article ¦ of Regulation (EC) No ¦ Quantities of products actually imported: ¦ To: DG AGRI/D/2  Fax (32-2) 298 87 94 Serial No Quantity actually imported Country of origin ANNEX II ANNEX I Serial No Group CN code Description Customs duties (EUR/tonne) Quantity in tonnes from 1 July 2000 09.4038 G2 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 250 34 000 09.4039 G3 ex 0203 19 55 ex 0203 29 55 Tenderloin, fresh, chilled or frozen 300 5 000 09.4071 G4 1601 00 91 Sausages, dry or for spreading, uncooked 747 3 000 1601 00 99 Others 502 09.4072 G5 1602 41 10 Other prepared or preserved meat, meat offal or blood 784 6 100 1602 42 10 646 1602 49 11 784 1602 49 13 646 1602 49 15 646 1602 49 19 428 1602 49 30 375 1602 49 50 271 09.4073 G6 0203 11 10 0203 21 10 Carcases and half-carcases, fresh, chilled or frozen 268 15 000 09.4074 G7 0203 12 11 Cuts, fresh, chilled or frozen, boned and with bone in, excluding tenderloin, presented alone 389 5 500 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434 ANNEX II Application of Regulation (EC) No 1458/2003  GATT imports COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI/D/2  Pigmeat Application for import licences Date Period Member State: Sender: Contact: Telephone: Fax: Send to: DG AGRI/D/2  Fax (32-2) 298 87 94 Serial No Group No Quantity applied for 09.4038 G2 09.4039 G3 09.4071 G4 09.4072 G5 09.4073 G6 09.4074 G7 ANNEX III Application of Regulation (EC) No 1458/2003  GATT imports COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI/D/2  Pigmeat Application for import licences Date Period Member State: (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4038 G2 Total (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4039 G3 Total (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4071 G4 Total (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4072 G5 Total (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4073 G6 Total (tonnes) Serial No Group No CN code Applicant (name and address) Quantity Country of origin 09.4074 G7 Total ANNEX IV Communication of quantities actually imported Member State: ¦ Application of Article ¦ of Regulation (EC) No ¦ Quantities of products actually imported: ¦ To: DG AGRI/D/2  Fax (32-2) 298 87 94 Serial No Quantity actually imported Country of origin